DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 07/07/2022.
Status of Rejections
The rejection(s) of claim(s) 1-4 and 6-12 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendment, but the rejection(s) of claim(s) 13-17 is/are maintained.
The previous rejections of claims 13-17 are withdrawn in view of applicant’s amendments.
New grounds of rejection for claims 13-17 are necessitated by applicant’s amendments.
Claims 1-4 and 6-20 are pending and under consideration for this Office Action.
Claim Objections
Claims 12, 14 and 19 are objected to because of the following informalities:  
In claim 12, line 2, “one of the “ should read “one or the”.
In claim 14, line 2, “first sealing is” should read “first sealing member is”.  
In claim 19, line 2, “and the around” should read “and around”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the clamper" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The limitation “one or a plurality of clampers” is introduced in line 7 in optional plural form. It is unclear which singular clamper is being refer to in the recitation of line 8, or if it applies to each of the “one or a plurality of clampers”.
Any claims dependent on the above claim(s) are rejected for their dependence.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (KR 20090109851, citations based on translation), hereinafter Han, in view of Pokorny (U.S. 2003/0019744).
Regarding claim 13, Han teaches a substrate holder for a substrate by interposing the substrate between frames (see e.g. Figs. 8-11, jig for holder wafer 5 between cover 6 and head 1; Page 2, bottom paragraph, lines 13-14, and Page 3, bottom paragraph, lines 1-6), comprising a front frame (see e.g. Figs. 8-11, cover 6); a rear frame (see e.g. Figs. 8-11, head 1); a first sealing member mounted on the front frame, the first sealing member being configured to contact the substrate (see e.g. Figs. 7 and 11, second sealing member 7b mounted on cover 6 and in contact with wafer 5; Page 3, lines 1-2); and a plurality of clampers that clamp the front frame and the rear frame (see e.g. Figs. 8-9 and 11, clamp-type fastening means 9; Page 3, bottom paragraph, lines 5-6), wherein the plurality of clampers each include a hook portion mounted on the rear frame, the hook portion including a hook base and a hook main body (see e.g. Figs. 9-11, support 91 as the base mounted on head 1 and clamp 92 as the main body; Page 3, bottom paragraph, lines 8-10), the hook portion including a shaft that pivotably supports the hook main body with respect to the hook base, the shaft extending parallel to the surface of the substrate, the hook main body being pivotably mounted on the hook base (see e.g. Figs. 8-9, shaft shown at the outer edge of support 91 which rotatably supports clamp 92; Page 3, bottom paragraph, lines 9-10); and a plate mounted on the front frame, the plate including a claw configured such that the hook main body is hooked on the claw with a pivotal movement of the hook main body (see e.g. Figs. 9-11, hook 93 mounted on cover 6 and including locking protrusion 931 for fastening clamp 92 thereto; Page 3, bottom paragraph, lines 10-11). 
Han does not teach each clamper being mounted on the front frame or the rear frame via an elastic supporting member such that a distance between the clamper and the front frame or the rear frame, on with the clamper is mounted, in a direction perpendicular to the surface of the substrate is elastically variable to compensate for variation in substrate thickness, the elastic supporting member being positioned between the hook base or the plate and outside of the front frame or outside of the rear frame. Han does teach the desire to enable height adjustment of the hook such that fastening height can be varied according to the thickness of components held between the front and rear frames, particularly the substrate thickness, in order to increase practicality (see e.g. Page 3, bottom paragraph, lines 11-14).
Pokorny teaches a substrate holder for holding a substrate between two components (see e.g. Abstract), comprising a support element on one component that is elastically pre-tensioned such that substrates of different thicknesses can be received between the components at essentially the same clamping effect (see e.g. Paragraph 0007), this elastic pre-tensioning being achieved by providing one or more springs between a base body and the support element, causing the height of the support to be variable (see e.g. Figs. 1-2, compression springs 64 extending between annular plate 60 and substrate support plate 70 and pressing the plates away from each other; Paragraph 0008 and Paragraph 0049, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hook portion of Han to comprise an elastic supporting member between the hook base and the rear frame as taught by Pokorny to enable the height of the hook portion to be varied and allow substrates of various thicknesses to be held with essentially the same clamping effect.
	Han in view of Pokorny does not explicitly teach the hook base or the plate being fixed to the one of the front frame and the rear frame with a fixture that allows relative movement of the hook base or the plate and the one of the front frame and the rear frame in the direction perpendicular to the surface of the substrate. Han teaches the hook base being integrated to 
	Pokorny further teaches pins secured to the support plate and received in openings of the annular plate which laterally guide the support relative to the annular plate and limit the movement of the support plate away from the annular plate (see e.g. Pokorny Figs. 1-2, guide pins 68 secured to support plate 70 and received in guide openings 66 of annular plate 60; Paragraph 0048, lines 14-15, and Paragraph 0049, lines 7-11), the pins being vertically movable in the openings (see e.g. Pokorny Paragraph 0048, lines 15-16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hook base of Han in view of Pokorny to be fixed to the rear frame with a fixture that allows relative movement in the direction perpendicular to the substrate surface as taught by Pokorny to laterally guide the hook base with respect to the frame and limit the movement of the hook base away from the frame.
Regarding claim 16, Han in view of Pokorny teaches the elastic supporting member being deformable in a direction where the first sealing member is deformable (see e.g. Han Figs. 7 and 11, second sealing member 7b deformable in direction perpendicular to surface of wafer 5 as it seals between the wafer and cover 6, and clamp 92 desirably having adjustable height, Page 3, lines 1-2, and bottom paragraph, lines 11-14; see e.g. Pokorny Figs. 1-2, compression springs 64 deformable in direction perpendicular to substrate 5, i.e. height-wise direction).
Regarding claim 17, Han in view of Pokorny teaches a second sealing member mounted on the rear frame, the second sealing member configured to contact the front frame (see e.g. Han Figs. 7 and 10-11, first sealing member 7a mounted on head 1 via base plate 2 and in contact with cover 6; connecting paragraph of Pages 2-3, lines 16-17).
Regarding claim 18, Han in view of Pokorny teaches the fixture being a bolt having a head (see e.g. Pokorny Figs. 1-2, guide pins 68 comprising a head shown embedded in support plate 70 as indicated below).

    PNG
    media_image1.png
    123
    187
    media_image1.png
    Greyscale

Regarding claim 19, Han in view of Pokorny teaches a sleeve-shaped collar disposed under the head of the bolt and around the bolt (see e.g. Pokorny Figs. 1-2, guide pin 68 comprising a collar around the pin and beneath the head as indicated below).

    PNG
    media_image2.png
    101
    143
    media_image2.png
    Greyscale

Regarding claim 20, Han in view of Pokorny teaches that when the substrate holder holds the substrate with the hook main body hooked on the claw, a distance between the hook base and the plate is unchanged irrespective to a width of the substrate (see e.g. Han Fig. 11, the closed state of the clamp 92 on the locking protrusion 931 of hook 93 is at a fixed distance; see e.g. Pokorny Figs. 1-2, with differences in substrate thickness, the distance between upper component 4 and annular plate 60 remains the same when the holder is closed, while the height of the support plate 70 varies, Paragraph 0066, 5-15; in the combination of Han and Pokorny the distance between support 92 of Han and the cover 6 which includes hook 93 will be fixed, while the distance between the body 1 and the cover 6 is varied).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Pokorny, as applied to claim 13 above, and further in view of Dordi et al. (U.S. 2002/0157960), hereinafter Dordi.
Regarding claim 14, Han in view of Pokorny teaches all the elements of the substrate holder of claim 13 as stated above. Han in view of Pokorny further teaches the first sealing member being mounted on the front frame (see e.g. Han Figs. 7 and 11, second sealing member 7b mounted on cover 6; Page 3, lines 1-2). Han in view of Pokorny does not teach a first sealing member also being mounted on the rear frame.
Dordi teaches an apparatus for holding a substrate between a front frame and a rear frame (see e.g. Figs. 3-4, substrate 202 held between cathode clamp ring 210 and substrate support member 204; Paragraph 0018, lines 1-4, Paragraph 0038, lines 4-6, and Paragraph 0041, lines 8-12), comprising an o-ring seal mounted on the rear frame to seal against the backside of the substrate (see e.g. Figs. 8 and 10, outer seal 298 in recess 300 of substrate support member 204; Paragraph 0043, lines 1-4), preventing substrate backside contamination by processing solutions (see e.g. Paragraph 0043, lines 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate holder of Han in view of Pokorny to also include a first sealing member mounted on the rear frame and in contact with the substrate as taught by Dordi to prevent contamination of the substrate backside by processing solutions.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Pokorny, as applied to claim 13 above, and further in view of Chen et al. (U.S. 2003/0052319), hereinafter Chen.
Regarding claim 15, Han in view of Pokorny teaches all the elements of the substrate holder of claim 13 as stated above. Han in view of Pokorny further teaches a part of each of the plurality of clampers being mounted on the rear frame via an elastic supporting member (see e.g. Han support 91 mounted on head 1, Page 3, bottom paragraph, lines 8-9, modified by Pokorny to be mounted via an elastic supporting member as stated above). Han in view of Pokorny does not teach another part of each of the plurality of clampers being mounted on the front frame via another elastic supporting member, but does teach another part of each of the clampers being mounted on the front frame (see e.g. Han Figs. 9-11, hook 93 mounted on cover 6; Page 3, bottom paragraph, lines 10-11).
	Chen teaches a device for holding a substrate between a top cover and a base housing (see e.g. Fig. 1, substrate 20 between top cover 51 and housing 53; Paragraph 0029, lines 11-16), wherein the cover and housing are locked together (see e.g. Paragraph 0030, lines) by a mechanism including a hook portion mounted on the cover and a plate mounted on the housing comprising a claw for receiving the hook portion (see e.g. Figs. 1, 5a and 6, fixed lockers 511 on top cover 51 with a lip that engages an opening or concave in sliding lock 536 on housing 53; Paragraph 0035, lines 13-20), wherein the plate is mounted to the housing via an elastic supporting member that forces the plate outward to the hook so that the housing holds the top cover firmly (see e.g. Fig. 6, springs 538; Paragraph 0035, lines 4-8, and Paragraph 0036, lines 5-8). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clampers of Han in view of Pokorny to each have another portion of the clamper, the plate/claw portion, mounted on the front frame via an elastic supporting member as taught by Chen to force the plate outward such that the front and rear frames are held together firmly.
Allowable Subject Matter
Claims 1-4 and 6-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 1 with special attention given to the limitation claiming “a position of the second claw along a direction parallel to a pivot axis of the hook main body is different from a position of the first claw along the direction parallel to the pivot axis of the hook main body”. The closest prior art is Greenspan (U.S. Patent No. 5,843,296) and Kitagawa (U.S. Patent No. 4,325,526) as cited in the previous Office action. There is no teaching or motivation that makes having a position of the second claw along a direction parallel to a pivot axis of the hook main body from a position of the first claw along the direction parallel to the pivot axis of the hook main body obvious.
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 07/07/2022, with respect to the rejection(s) of claim(s) 13 under 35 USC 103 over Keigler in view of Yee, particularly regarding the hook base or the plate being fixed with a fixture allowing relative movement, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Han and Pokorny.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795